Citation Nr: 1044835	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in October 2008, a statement of the 
case was issued in May 2009, and a substantive appeal was 
received in June 2009.

The Board finds that the Veteran's April 2009 statement 
constituted a withdrawal of his claim pertaining to a scar on the 
back of his head from a shrapnel wound.  38 U.S.C.A. § 7105(b), 
(d) (West 2002); 38 C.F.R. § 20.204 (2010).  In addition, the 
Board observes that a May 2009 RO rating decision granted 
entitlement to service connection for chronic lumbar spine strain 
superimposed on degenerative changes; thus, this issue is not 
currently in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

The hearing loss issue is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on the 
appellant's part.


FINDING OF FACT

The weight of the competent and credible evidence is at least in 
a state of equipoise regarding the question of whether the 
Veteran's tinnitus is causally related to his active duty 
service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's favor, 
service connection is warranted for tinnitus.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2007.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence, as well as information regarding disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records and private treatment records are on 
file.

The Veteran was afforded VA fee basis examination for his claimed 
bilateral hearing loss disability and tinnitus in November 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With regard to 
the tinnitus issue, the Board finds that further examination is 
not necessary..

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he contends resulted 
from noise exposure incurred during active duty.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Tinnitus

The Veteran contends that his tinnitus is related to his active 
duty service.  The Veteran's DD Form 214 documents that his 
military occupational specialty (MOS) in service was as an 
indirect fire infantryman, and that his awards and decorations 
include the Purple Heart, the Bronze Star Medal (for heroism in 
ground combat), and the Combat Infantryman's Badge.  The Board 
finds it reasonable to accept that the Veteran was exposed to 
significant acoustic trauma during service.  The Veteran stated 
on his April 2007 claim that his tinnitus began in 1970.

Service treatment records do not document any complaints of 
tinnitus.  During the Veteran's military separation examination 
in August 1970, the Veteran, again, expressly denied ear trouble 
of any sort.  Also, the Veteran's ears were clinically evaluated 
as normal.  

The first post-service evidence of the Veteran's claimed tinnitus 
is many years after service. 

The Veteran was afforded a VA fee basis audiology examination in 
November 2007.  The audiologist noted that the Veteran's claims 
file was available and reviewed.  The audiologist stated that the 
Veteran's entry examination showed that his left ear had a mild 
to moderate loss from 4000 Hertz to 6000 Hertz, and that his 
right ear was within normal limits.  The audiologist stated that 
the Veteran's exit examination showed that both ears were within 
normal limits.  The audiologist stated that hearing tests 
performed from 1996 to 1999 showed that the Veteran's left ear 
had a moderate-severe loss from 3000 Hertz to 6000 Hertz, and 
that his right ear had a mild to moderate loss from 4000 Hertz to 
6000 Hertz.  A test from 2005 showed that the Veteran's left ear 
had a moderate-severe loss from 3000 Hertz to 8000 Hertz, and 
that his right ear had a mild to moderate-severe loss from 4000 
Hertz to 6000 Hertz.

During the examination, the Veteran reported that his tinnitus 
began during his military service and had gradually worsened.  
The Veteran described his tinnitus as constant bilateral ringing, 
which was only bothersome at night, when in a quiet setting.  The 
Veteran denied all other otologic symptoms.  The Veteran reported 
a positive exposure to military noise exposure while deployed in 
Vietnam without the use of hearing protection devices.  The 
Veteran's non-military noise exposure included: occasional 
exposure to power tools; lawn tools; and target shooting within 
the last 7 years, with the use of hearing protection devices.

The audiologist diagnosed the Veteran with a high frequency 
sensorineural hearing loss of mild degree for the right ear and 
of moderate-severe degree for the left ear.  The audiologist 
concluded that based on the service treatment records, which 
showed normal hearing acuity at time of military separation, that 
the Veteran's tinnitus was less likely than not related to his 
military service.


With regard to the claim of entitlement to service connection for 
tinnitus, the Board finds the Veteran's lay statements regarding 
the date of onset of tinnitus and continuity of symptoms since 
service to be credible.  The Veteran's essential contention is 
that he was exposed to noise during service, and that he has had 
ringing in his ears since service.  The Veteran is competent to 
describe his exposure to loud sounds, and he is also competent to 
testify as to his experience of ringing in the ears.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing 
in the ears is capable of lay observation).

With regard to a nexus to service, the Board finds that the 
Veteran's lay statements regarding tinnitus support a nexus to 
service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (stating that lay evidence may be competent to 
establish medical etiology or nexus); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Board notes 
that the examiner from the November 2007 VA's fee basis 
examination concluded that the Veteran's tinnitus was less likely 
than not related to his military service, given that his service 
treatment records showed normal hearing acuity at time of 
military separation.  However, the Board notes that the Veteran's 
military separation examination did not specifically test for 
tinnitus or request that such symptoms be reported.

In this case, with regard to the service connection claim for 
tinnitus, the Board is presented with an evidentiary record which 
is not entirely clear.  However, the Veteran's statements were 
credible, and given the military documentation of his specialty 
and participation in combat, the Board finds that the Veteran 
incurred significant noise exposure during service.  With regard 
to a nexus to service, the Veteran's statements regarding the 
onset of tinnitus during service and experiencing tinnitus since 
service are also credible.  The available evidence appears to be 
at least in a state of equipoise regarding a nexus to service.  
Consequently, the benefit-of-the-doubt rule applies, and service 
connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for tinnitus is warranted.  To 
this extent, the appeal is granted. 


REMAND

The Board's grant of service connection for tinnitus raises a 
possible secondary service connection theory regarding the issue 
of service connection for hearing loss.  Further development in 
this regard is necessary to fully assist the Veteran. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination in connection 
with the issue of service connection for 
hearing loss disability.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  The 
examiner should be informed that service 
connection for tinnitus has now been 
established. 

After examining the Veteran and reviewing 
the claims file, the examiner should 
respond to the following:

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's hearing loss is causally 
related to noise exposure during service?

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's now service-connected 
tinnitus proximately caused the hearing 
loss?

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's now service-connected 
tinnitus has aggravated the hearing loss? 

A rationale should be furnished for all 
opinions. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for hearing loss disability on 
either a direct or a secondary (including 
by aggravation) theory of service 
connection.  If the benefit remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


